Citation Nr: 1414413	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  08-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a skin disability of the feet.

3.  Entitlement to service connection for a skin disability of the groin.

4.  Entitlement to service connection for a bilateral eye disability.

5.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2006, January 2007, and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied entitlement to service connection for hemorrhoids, a fungal infection of the feet and groin, an eye disability, and bilateral hearing loss.  

In September 2012, the Board denied the claims for service connection for an eye disability and bilateral hearing loss and remanded the claims for service connection for hemorrhoids and a fungal infection of the feet and groin to the Appeals Management Center (AMC).  The remanded issues have been returned to the Board for final adjudication.

The Veteran appealed the Board's denials of service connection for an eye disability and bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court issued an order granting a January 2014 joint motion for remand (JMR).  The appeal has been returned to the Board for action consistent with the January 2014 JMR and Court Order.

The issues of entitlement to service connection for a bilateral eye disability and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that Veteran's current hemorrhoids are the result of a disease or injury during his active duty service.

2.  The preponderance of the evidence fails to establish that Veteran's current skin disability of the feet is the result of a disease or injury during his active duty service.

3.  The preponderance of the evidence fails to establish that Veteran's current skin disability of the groin is the result of a disease or injury during his active duty service.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  A skin disability of the feet was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  A skin disability of the groin was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An October 2006 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, the elements of service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any outstanding records that he believed were relevant to his claims or that he wished for VA to obtain.

The Veteran underwent VA examinations to determine the nature and etiology of his hemorrhoids and skin disabilities in November 2012.  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

A. Hemorrhoids

A review of the medical evidence reflects that the Veteran has been diagnosed with hemorrhoids.  See VA examination report, November 2012.  The first element of Shedden/Caluza is met.

A review of the Veteran's service treatment records is negative for any findings of hemorrhoids.  Notably, the Veteran denied piles (hemorrhoids) and rectal disease on his May 1963 Report of Medical History.  Despite the lack of evidence in the service treatment records, the Veteran claims that he first experienced hemorrhoids in service after using a rectal thermometer during chemical, biological, and radiological (CBR) test.  There is no evidence that such testing occurred or utilized a rectal thermometer.  However, the Veteran's service treatment records do include a March 1963 "Toxic Exposure" examination.  The Board finds that such an examination is consistent with participation in a CBR test.  As there is no evidence to contradict the Veteran's claim of participation in a CBR test and the use of rectal thermometer, the Board will concede such an in-service incident and the second element of Shedden/Caluza is met for this claim.

Although a current disability and in-service event/injury have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service rectal thermometer use and his current hemorrhoids.  See Shedden, supra; Caluza, supra.

The Veteran underwent a VA examination to determine the etiology of his hemorrhoids in November 2012.  The examiner noted the Veteran's contentions of in-service rectal thermometer use and reported diagnosis of hemorrhoids three to six months after separation, as well as the March 1963 "Toxic Exposure" examination with no rectal findings and negative separation examination and Report of Medical History.  The examiner concluded that the Veteran's current hemorrhoids were not related to service as there was no evidence of trauma at the time of the use of the rectal thermometer.  He explained that if the small and flexible prove had caused trauma, it would have been manifested at the time of use, not months later.  He further indicated that the Veteran had certain post-service risk factors for development of hemorrhoids, including obesity.  Without evidence of an in-service trauma resulting from the rectal thermometer use or otherwise and the affirmative denials of rectal disease at separation, the examiner was unable to link the Veteran's current hemorrhoids to his military service.

The remaining medical evidence, including VA treatment records, is negative for any opinions on the etiology of the Veteran's hemorrhoids.

The only other evidence that purports to link the Veteran's current hemorrhoids to his military service consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of gastroenterology and/or proctology in the context of established hemorrhoid risk factors.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran and his representative have no such expertise.  

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Hemorrhoids are not one of the listed chronic diseases.  The nexus element of Shedden/Caluza may not be met via continuity of symptomatology.  See Walker, supra.

The claim of entitlement to service connection for hemorrhoids must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Skin Disabilities

A review of the medical evidence reflects that the Veteran has been diagnosed with dermatophytosis of the bilateral toe nails and intertrigo of the groin and scrotum.  See VA examination reports, November 2012.  The first element of Shedden/Caluza is met for the skin claims.

The Veteran's service treatment records include notations of a skin rash on hands, face, abdomen, and penis, diagnosed as poison oak rash.  See service treatment records, April 1963.  The Veteran has also claimed that he was exposed to toxic chemicals in service while wearing clothing impregnated with chemical.  His service treatment records include a March 1963 "Toxic Exposure" examination.  As such an examination is consistent with the Veteran's report of toxic chemical exposure and there is no contradictory evidence to discredit his report, the Board finds it credible that the Veteran was exposed to toxic chemicals in service.  Thus, the second element of Shedden/Caluza is also met for these claims.

Although a current disability and in-service event/injury have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service treatment and/or toxic chemical exposure and his current skin disabilities of the feet and groin.  See Shedden, supra; Caluza, supra.

The Veteran was examined for his skin disabilities in November 2012.  The examiner noted the Veteran's in-service skin treatment and reported chemical exposures.  He diagnosed the Veteran with dermatophytosis of the bilateral toe nails and intertrigo of the groin and scrotum and opined that these infectious conditions were not related to his military service.  He explained that the research on the possible health effects of chemical exposure only listed skin inflammation, not a skin infections.  He concluded that the Veteran's foot skin condition was due to an organic biological agent (a fungal infection) and his groin skin condition was due to mechanical causes (skin-on-skin friction), secondary to obesity.  As neither of these conditions could be caused by an inorganic chemical, he was unable to link them to the Veteran's military service.

The remaining medical evidence, including VA treatment records, is negative for any sufficiently probative opinions on the etiology of the Veteran's skin disabilities.  The Board notes that a November 2008 VA treatment record indicates that the etiology of the Veteran's skin cracking and dryness of the groin was possible chemical exposure in the military.  However, this opinion is not supported by any rationale, nor does it discuss what chemicals the Veteran may have been exposed to and whether those result in the observed findings.  As such, the Board finds it is not sufficiently probative to grant service connection and does not outweigh the November 2012 VA examiner's opinion.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board is free to favor one medical opinion over another as long as it provides an adequate basis for doing so); Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (whether a physician provides a basis for his or her medical opinion goes to its weight); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).

The Board notes that the Veteran and his representative have cited medical treatise evidence relating toxic chemical exposure and dermatitis and argued that these articles provide a sufficient medical nexus between the Veteran's skin disabilities and military service.  However, the Board finds that the articles are not probative evidence as they do not specifically relate to the Veteran's particular case.  Indeed, the articles do not contain any analysis regarding the Veteran's specific skin symptoms and diagnosis or chemical exposures.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the Court has held that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Unlike the highly probative and specific November 2012 VA examiner's opinion, the research cited by the Veteran and his representative is both inconclusive and general.  As such, this research is not sufficient to warrant a grant of service connection the Veteran's skin disabilities.

The only other evidence that purports to link the Veteran's current skin disabilities to his military service consists of statements from the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of dermatology and/or fungal infections in the context of toxic chemical exposure.  See Kahana, supra; Jandreau, supra.  The Veteran and his representative have no such expertise.  

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Dermatophytosis and intertrigo are not on the list of chronic diseases.  The nexus element of Shedden/Caluza may not be met via continuity of symptomatology.  See Walker, supra.

The claims of entitlement to service connection for skin disabilities of the feet and groin must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz, supra.


ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for a skin disability of the feet is denied.

Entitlement to service connection for a skin disability of the groin is denied.


REMAND

With regard to the Veteran's eye claim, a review of the service treatment records is negative for any treatment or diagnoses relating to eyes.  However, the Veteran has claimed that he first had eye trouble during a training exercise in the gas chamber.  As discussed above, the Veteran's in-service exposure to toxic chemicals has been conceded.  The January 2014 JMR and Court Order determined that in light of the Veteran's current bilateral eye diagnosis, conceded in-service toxic chemical exposure, and assertions that his current eye condition is the result of this exposure, he should be afforded a VA examination or opinion to address any possible nexus to service.  As such, the case must be remanded for a VA opinion.

With regard to the Veteran's hearing loss claim, he was afforded a VA audiological examination in June 2009.  The examiner indicated that he could not render an opinion on the etiology of the Veteran's hearing loss because there was no audiogram performed at separation.  The January 2014 JMR and Court Order found that this examination report and opinion was inadequate because the examiner failed to address the Veteran's in-service noise exposure and whether this could have caused his current hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Additionally, the Veteran has subsequently submitted a March 2012 private audiogram that states that his hearing loss may be related to military service.  Although this speculative opinion is not sufficient to grant service connection on its own, it should be addressed in the addendum opinion.  As directed by the January 2014 JMR and Court Order this claim must also be remanded for an addendum opinion.  See Barr, supra.

As these claims are being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Shreveport VA Medical Center and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.

2.  Thereafter, provide the Veteran's claims file to an appropriate examiner to provide an opinion concerning the nature and etiology of the Veteran's bilateral eye disability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the opinion report. If the examiner determines that a physical examination of the Veteran and/or specific tests or studies are required before an opinion is rendered, then the examiner shall so arrange. 

The examiner should identify and diagnose all left or right eye disorders, to include those that may have resolved during the appeals process.  For each diagnosed right or left eye disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to his active service, including his conceded toxic chemical exposure.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The RO/AMC shall also obtain an addendum opinion from the June 2009 VA audiological examiner, if possible.  If such examiner is unavailable, then another audiological examiner shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file, including any newly associated VA treatment records, the March 2012 positive private opinion, and the May 1989 and March 2009 private audiograms showing hearing loss for VA purposes.  This must be noted in the examination report. If the examiner deems that a new VA audiological examination is necessary, efforts to conduct such examination shall be undertaken. 

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed hearing loss was caused or aggravated by his active duty service, including in-service acoustic trauma.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claims of entitlement to service connection for a bilateral eye disability and bilateral hearing loss should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
No action is required of the Veteran until further notice.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


